DETAILED ACTION
This action is responsive to the communications filed on 4/25/2022.
Currently, claims 17-30 and 32-36 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response as filed on 4/25/2022 is acknowledged, however upon further search and consideration the Examiner withdraws the Restriction/Election Requirement.  Therefore, claims 17-36 are pending and are Examined (as addressed later in this Office Action), including both instances of claim 33.
Claim Objections
Note that the claims are numbered incorrectly since the instant claims currently include two claims labelled as ‘claim 33’.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-30 and 32-36 (including both the first and second ‘claim 33) are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al. (US 2017/0324462: hereinafter “Chen”).
With regards to claim 17, Chen teaches a method of signal processing in a communication network (figs. 1-8: where figs. 1 and 2 show various wireless MIMO receivers as well as MIMO transmitters within a wireless communication system.  Note that LTE and LTE-A standards are addressed by Chen (e.g. see [0018] and/or [0070]). The Examiner notes that method steps are implemented as functions of the cited hardware.  Where figs. 2-8 show various signal processing steps/circuitry/functions of one of the MIMO receiver stations), the method (previously addressed) comprising: 
in a receiver (previously addressed and/or readily apparent): 
	receiving a plurality of signals corresponding to a plurality of antennas (figs. 1-8: MIMO receivers as well as multiple receiver antennas that receives multiple signals are readily apparent by at least figures 1+2.  Also see at least [0027,0038,0071] as well as TABLE 1 in regards to transmission layers for the multiple MIMO received signals at said MIMO receiver station); 
	grouping the plurality of signals into a plurality of signal groups (figs. 1-8: the received signals have various groupings including: 1#) grouping by transmission layer or spatial layer (of a plurality of transmission/spatial layers as applicable to the wanted as well as interfering signals); and/or #2) grouping by wanted/desired signals vs. interfering signals.  See at least [0036-0039]; note that even if only one desired MIMO layer multiple is transmitted, multiple spatial streams/layers/signals are conveyed and received by the MIMO receiver station given expected definition/meaning of MIMO in the art); 
	generating one or more group specific filtered signals (figs. 1-8: see at least figs. 4 and 5-8; the first filter of the one or more group specific filters (that generates the filtered signals) is mapped to at least the whitening filter) by filtering one or more signals in a specific signal group of the plurality of signal groups by a first filter (figs. 1-8: see at least figs. 4 and 5-8; the first filter of the one or more group specific filters (that generates the filtered signals) is mapped to at least the whitening filter of each group.  The plurality of output signals for each group are then output to a single (and also selected) MIMO demodulator [0037].  Where the MIMO demodulator includes second filter group within the MIMO demodulator, the MIMO demodulator then outputs LLRs (of all desired groups) to subsequent decoders) [0037] and [0045-0072]), wherein the first filter is determined according to at least one signal in the specific signal group (figs. 1-8: data signals, Reference signals (RSs), interfering signals, and desired signals as well as information derived from these signals (within the received signals at the receiver’s antennas) channel matrices, various covariance matrices, and additive noise) are used to determine the ‘first filter’); and 
	generating one or more equalized signals by filtering the one or more group specific filtered signals by a second filter (figs. 1-8: the various algorithms shown within element 412 of figure 4 (which output the LLRs) may each be considered ‘equalizers’ (and are mapped to the claimed ‘second filter’), e.g. MMSE equalizer 216 or NAICS MMSE-SIC 424.  The rest of the limitations were previously addressed or are readily apparent).



With regards to claims 17 and 27, Chen teaches a receiver (figs. 1-8: where figs. 1 and 2 show various wireless MIMO receivers as well as MIMO transmitters within a wireless communication system.  Note that LTE and LTE-A standards are addressed by Chen (e.g. see [0018] and/or [0070]). The Examiner notes that method steps are implemented as functions of the cited hardware.  Where figs. 2-8 show various signal processing steps/circuitry/functions of one of the MIMO receiver stations), wherein the receiver (previously addressed) comprises: 
	a first filter operable to generate one or more group specific filtered signals by filtering one or more signals in a specific signal group of a plurality of signalPage 3 of 7Attorney Docket No. 65419US01 groups (figs. 1-8: MIMO receivers as well as multiple receiver antennas that receives multiple signals are readily apparent by at least figures 1+2.  Also see at least [0027,0038,0071] as well as TABLE 1 in regards to transmission layers for the multiple MIMO received signals at said MIMO receiver station.
	figs. 1-8: the received signals have various groupings including: 1#) grouping by transmission layer or spatial layer (of a plurality of transmission/spatial layers as applicable to the wanted as well as interfering signals); and/or #2) grouping by wanted/desired signals vs. interfering signals.  See at least [0036-0039]; note that even if only one desired MIMO layer multiple is transmitted, multiple spatial streams/layers/signals are conveyed and received by the MIMO receiver station given expected definition/meaning of MIMO in the art.
	figs. 1-8: see at least figs. 4 and 5-8; the first filter of the one or more group specific filters (that generates the filtered signals) is mapped to at least the whitening filter of each group (which perform spatial whitening for each signal group [0046+0067]).  The plurality of output signals for each group are then output to a single (and also selected) MIMO demodulator [0037].  Where the MIMO demodulator includes second filter group within the MIMO demodulator, the MIMO demodulator then outputs LLRs (of all desired groups) to subsequent decoders) [0037] and [0045-0072]), wherein the plurality of signal groups comprise signal received from a plurality of antennas (previously addressed and/or readily apparent), and wherein the first filter is determined according to at least one signal in the specific signal group (figs. 1-8: data signals, Reference signals (RSs), interfering signals, and desired signals as well as information derived from these signals (within the received signals at the receiver’s antennas) channel matrices, various covariance matrices, and additive noise) are used to determine the ‘first filter’); and 
	a second filter operable to generate one or more equalized signals by filtering the one or more group specific filtered signals (figs. 1-8: the various algorithms shown within element 412 of figure 4 (which output the LLRs) may each be considered ‘equalizers’ (and are mapped to the claimed ‘second filter’), e.g. MMSE equalizer 216 or NAICS MMSE-SIC 424.  The rest of the limitations were previously addressed or are readily apparent).



With regards to claims 18 and 28, Chen teaches the limitations of claims 17 and 27.
	Chen further teaches wherein the specific signal group (previously addressed) comprises a data signal and a reference signal (figs. 1-8: the received signals including user data signals as well as known reference signals (RSs) is stated throughout the Chen reference (including equations), e.g. see at least [0029] and [0037] and equation 17.  The rest of the limitations were previously addressed or are readily apparent).

With regards to claims 19 and 29, Chen teaches the limitations of claims 17 and 27.
	Chen further teaches wherein the specific signal group (previously addressed) comprises at least one user (figs. 1-8: the received signals including user data signals as well as known reference signals (RSs) is stated throughout the Chen reference (including equations), e.g. see at least [0029] and [0037] and equation 17.  The rest of the limitations were previously addressed or are readily apparent), and wherein the at least one user has at least one layer (figs. 1-8: the received signals including user data signals as well as known reference signals (RSs) is stated throughout the Chen reference (including equations), e.g. see at least [0029] and [0037] and equation 17.  The rest of the limitations were previously addressed or are readily apparent).

With regards to claims 20 and 30, Chen teaches the limitations of claims 17 and 27.
	Chen further teaches wherein the first filter (previously addressed) is determined according to estimated channel state information associated with the specific signal group (figs. 1-8: the estimated channel matrices H’s, the covariance matrices R’s, noise N0, etc (as processed by the whitening/first filter) may each individually (or in combination) be properly mapped to the claimed ‘estimated channel state information associated within the specific signal group’, see at least [0045-0072]). 

With regards to claims 21 and 32, Chen teaches the limitations of claims 17 and 27.
	Chen further teaches wherein the first filter (previously addressed) is determined according to a measured interference covariance associated with the specific signal group (figs. 1-8: the determined covariance matrix for the interference/noise (and/or the impairment covariance matrix R) as processed by the whitening/first filter may be properly mapped to the claimed ‘measured interference covariance associated with the specific signal group’, see at least [0045-0072]).

With regards to claims 22 and 33 (the first claim 33), Chen teaches the limitations of claims 17 and 27.
	Chen further teaches wherein the first filter (previously addressed) is one of a group specific interference rejection combining (IRC) filter (not given patentable weight due to the italicized wording above) and a group specific noise-pre-whitening filter (figs. 1-8: the noise pre-whitening filter (for the specific group) was previously addressed or is readily apparent).



With regards to claims 23 and 33 (the second claim 33), Chen teaches the limitations of claims 17 and 27.
	Chen further teaches wherein the second filter (previously addressed) is determined according to the one or more group specific filtered signals (figs. 1-8: the first and second filters were previously addressed.  Furthermore, the selection of one of the ‘standard algorithms’ within 412 (of figure 4) of Chen is clearly ‘determined according to the one or more group specific filtered signals’; e.g. see at least TABLE 1 and the “Impairment model” and the “Detection formula”.  Where the first/whitening filter is an IRC unit 410 (shown at least graphically in figure 4).  The rest of the limitations were previously addressed or are readily apparent), and whereinPage 4 of 7Attorney Docket No. 65419US01 the specific signal group comprises one or more data signals and one or more reference signals (figs. 1-8: the received signals including user data signals as well as known reference signals (RSs) is stated throughout the Chen reference (including equations), e.g. see at least [0029] and [0037] and equation 17.  The rest of the limitations were previously addressed or are readily apparent).

With regards to claims 24 and 34, Chen teaches the limitations of claims 17 and 27.
	Chen further teaches wherein the second filter (previously addressed) is determined according to estimated channel state information associated with the one or more group specific filtered signals (figs. 1-8: the estimated channel matrices H’s, the covariance matrices R’s, noise N0, etc (as processed by one of the “Standard detection algorithms” 412; see at least TABLE 1 for context) may each individually (or in combination) be properly mapped to the claimed ‘determined according to estimated channel state information associated with the one or more group specific filtered signals’).

With regards to claims 25 and 35, Chen teaches the limitations of claims 17 and 27.
	Chen further teaches wherein the second filter (previously addressed) is determined according to a measured interference covariance (see figs. 1-8 as well as TABLE 1, at least one of the ‘measured’ interference/impairment covariance matrices R’s meet the instant limitations (see TABLE 1).  Additionally but not exclusively, the calculation of the channel matrices (H’s) and correction calculations thereof are altered (and simplified) by the whitening step/function (using the measured interference/impairment covariance matrix/matrices); and example of which is addressed by [0062-0069]) associated with the one or more group specific filtered signals (previously addressed or readily apparent).

With regards to claims 26 and 36, Chen teaches the limitations of claims 17 and 27.
	Chen further teaches wherein the second filter (previously addressed) is one of an interference rejection combining (IRC) filter (not given patentable weight due to the italicized wording above), a matched filter (not given patentable weight due to the italicized wording above), a minimum mean square error (MMSE) filter (figs. 1-8: see figure 4 element 412 where the standard detection algorithms include various types of MMSE filter/equalization) and a minimum mean square error - interference rejection combining (MMSE-IRC) filter (not given patentable weight due to the italicized wording above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        7/30/2022